Citation Nr: 1522975	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-35 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 through August 1971, to include service in Vietnam from May 1969 through April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for bilateral hearing loss.  The Veteran has perfected a timely appeal of that denial.

The Veteran testified during a March 2014 Board hearing.  A transcript of that testimony is associated with the claims file.

The Veteran's claims file consists of a traditional paper claims file as well as additional records that are maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  All of these documents, whether stored in paper form or electronically, have been considered as part of the appellate record in connection with this appeal.

The issues of the Veteran's entitlement to service connection for hypertension and for anti-phospholipid syndrome, both claimed as being secondary to herbicide exposure, have been raised by the record in a February 2015 claim submission, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during his active duty service.

2.  The Veteran has current bilateral sensorineural hearing loss.

3.  The weight of the evidence is in relative equipoise on the question of whether the Veteran's sensorineural hearing loss was sustained during his active duty service, or, resulted from his in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Service Connection for Bilateral Hearing Loss

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as being sensorineural in nature; hence, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In addition to the basic service connection principles outlined above, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Here, audiometric testing performed during a September 2012 VA examination and during private audiometric evaluation in January 2013 both show that the Veteran has current sensorineural hearing loss that meets the definition of a disability under 38 C.F.R. § 3.385.  Hence, the outcome of this appeal turns upon the question of whether the Veteran's bilateral sensorineural hearing loss was sustained during service, or, has resulted from acoustic trauma or other injury sustained by the Veteran during service.

In support of his claim, the Veteran has alleged in an August 2012 statement and in his March 2014 Board hearing testimony that he has experienced decreased hearing in both ears since his period of service in Vietnam.  He reports that that he was deployed to Cam Ranh Bay, Vietnam in 1969, where he was assigned to the 128th Signal Company, and performed duties as a radar repairman at a fire base in Phan Thiet, Vietnam.  The Veteran recalls that he first noticed having hearing difficulty immediately after arriving at Phan Thiet via Chinook helicopter.  He describes ongoing acoustic trauma in the form of frequent helicopter noise exposure, as he states that he was required to travel via helicopter between Phan Thiet and Cam Ranh Bay a couple of times a month.  He recalls also that, while performing duties at Phan Thiet, his bunker was located only 20 or 30 feet from discharging artillery fire.  He described that the artillery fire was essentially constant, particularly at night and that he was never issued a helmet or other ear protection.  He states that although he complained of hearing loss to medics, he was assured that his hearing would eventually return.  He recalled also that he reported hearing loss during his separation examination, but that the examining medic told him that he thought that the Veteran's hearing was normal.

The service treatment records make no reference to any complaints, treatment, or diagnoses of any hearing loss or other ear problems.  A comparison of audiometric testing data obtained during the Veteran's July 1968 enlistment examination, a January 1971 physical examination, and his July 1971 separation examination does not indicate significant audiometric shifting.  Still, the Board notes that the Veteran's Vietnam service from May 1969 through April 1970 is documented in his DD Form 214.  Moreover, the Board finds that the Veteran's reported acoustic trauma is consistent with the nature of his Vietnam service.  As such, the Board concludes that the Veteran did likely sustain acoustic trauma during service.

Although the service treatment records are silent for any hearing-related complaints or findings, the Board nonetheless finds that the Veteran's assertions of chronic hearing problems which date back to his period of service are generally credible.  Moreover, the Veteran reports credibly during his September 2012 VA examination that he has not had any post-service occupational or recreational exposure to loud noises.  There is no information or evidence to the contrary which rebuts those assertions.

VA treatment records show that the Veteran was evaluated initially after service in September 2009 for his hearing loss complaints.  Repeated audiometric testing performed during VA treatment in September 2009, March 2010, and October 2013 all confirmed mild sensorineural hearing loss in both of the Veteran's ears.  Mild sensorineural hearing loss was also confirmed during private audiometric testing performed in January 2013.

As noted, bilateral sensorineural hearing loss was also confirmed during the September 2012 VA examination.  The examiner opined, however, that that it is less likely than not that the hearing loss was sustained during service or as a result of in-service acoustic trauma.  As rationale, the examiner noted that the Veteran's hearing was within normal limits at the time of his separation examination.  Also, the examiner observed, there was no significant auditory shifting shown during the separation examination relative to auditory findings noted at the time of his enlistment.  The Board notes, however, that the examiner does not consider or address in the rationale the Veteran's credible reports of ongoing and chronic hearing loss since his service in Vietnam.  In the absence of such discussion, it is unclear as to the extent to which the Veteran's asserted chronicity affects the examiner's ultimate opinion, or indeed, as to whether the examiner even was aware of or considered the Veteran's assertions of chronicity.  Under the circumstances, the VA examiner's negative etiology opinion is incomplete and entitled to limited probative value at best.

In view of the Veteran's likely in-service acoustic trauma, his credible assertions that he had chronic hearing loss since service, his equally credible denial of significant post-service acoustic trauma, and the VA examiner's incomplete rationale, the overall evidence appears to be in at least relative equipoise on the question of whether the Veteran's hearing loss began during service, or, resulted from his in-service acoustic trauma.  Resolving that question in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's bilateral sensorineural hearing loss was either sustained during service, or, resulted from his in-service acoustic trauma.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


